07/25/2017


                                           DA 16-0463
                                                                                             Case Number: DA 16-0463

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                           2017 MT 180



KENT WOOD and TINA WOOD,

              Plaintiffs and Appellees,

         v.

IRENE ANDERSON, DARLENE STOVER, SANDRA
MELNRICK, GINGER HEGEMAN, DIANE MARICH,
and IRENE ANDERSON and DARLENE STOVER,
as Personal Representatives of the Estate of Stella C.
Sellmer and the ESTATE OF STELLA C. SELLMER,

              Defendants and Appellants.



APPEAL FROM:            District Court of the Twentieth Judicial District,
                        In and For the County of Sanders, Cause No. DV-14-26
                        Honorable James A. Manley, Presiding Judge


COUNSEL OF RECORD:

                For Appellants:

                        Linda Osorio St. Peter, Michael O’Brien, St. Peter Law Office, PC,
                        Missoula, Montana

                For Appellees:

                        S. Charles Sprinkle, Sprinkle Law Firm, PC, Libby, Montana



                                                     Submitted on Briefs: May 3, 2017

                                                                 Decided: July 25, 2017


Filed:

                        __________________________________________
                                          Clerk
Justice Michael E Wheat delivered the Opinion of the Court.


¶1    Irene Anderson, Darlene Stover, Sandra Melnrick, Ginger Hegeman, Diane

Marich, the personal representatives of the Estate of Stella C. Sellmer, and the Estate of

Stella C. Sellmer (collectively Defendants) appeal from the order of the Twentieth

Judicial District Court, Sanders County, entering judgment in favor of Kent and Tina

Wood (the Woods). We affirm in part, reverse in part, and remand for entry of a revised

judgment.

¶2    We restate the issues on appeal as follows:

      Issue One: Did the District Court err in concluding that the Woods had an
      enforceable contract to purchase real property?

      Issue Two: Did the District Court err in entering a judgment against Anderson,
      Stover, and Hegeman, jointly and severally?

                 FACTUAL AND PROCEDURAL BACKGROUND

¶3    Bill and Stella Sellmer (the Sellmers) owned a ninety-six-acre tract of real

property in Sanders County, Montana.       They had five daughters:      Irene Anderson

(Anderson), Darlene Stover (Stover), Sandra Melnrick (Melnrick), Ginger Hegeman

(Hegeman), and Diane Marich (Marich). In 2006, the Sellmers, the grandparents of Kent

Wood, entered into an oral agreement with the Woods to sell five acres of their property

to the Woods for $30,000 plus surveying costs.        On August 16, 2006, the Woods

commissioned a surveyor and expended $3,474.32 to complete the survey project, paying

the last invoice for the project on September 1, 2010. On September 11, 2008, the




                                            2
Woods paid the Sellmers $15,000 by cashier’s check as partial payment for the five-acre

tract.

¶4       On March 16, 2009, Bill Sellmer wrote a letter to his tax preparer, seeking advice

on how to declare the partial payment for his property on his tax return. The letter also

stated that Bill Sellmer deposited the $15,000 check in September 2008. Before the

Woods completed the land survey, Bill Sellmer requested that his attorney, Naomi Leisz

(Leisz), prepare the needed real estate transfer documents. She prepared a Land Purchase

Agreement that was never signed, likely because the survey was not completed until

September 2010.      On October 22, 2010, Bill Sellmer died and his property passed

intestate to his wife Stella, who then died on January 9, 2011.

¶5       On March 7, 2011, Leisz, representing Anderson and Stover as personal

representatives of Stella Sellmer’s estate, sent a letter to the Woods, asking for any

additional documents pertaining to the sale of the five-acre property. Beginning on May

22, 2011, Anderson and Stover published a notice to creditors in the local newspaper for

three consecutive weeks. Following the receipt of the letter from Leisz, the Woods

discussed the matter with Kent’s mother, Ginger Hegeman (Hegeman).                Hegeman

assured them that the property would not be transferred out of the estate until any interest

they had in the property had been addressed.          An email dated January 19, 2012,

confirmed the Woods’ account of Hegeman’s representation. On April 24, 2012, the

personal representatives Anderson and Stover filed a statement to close the estate and

executed a deed of distribution, thus terminating their appointment as personal



                                             3
representatives and distributing the right, title, and interest of the ninety-six-acre property

to distributees Anderson, Stover, Hegeman, Melnrick, and Marich.

¶6     On January 24, 2014, the Defendants entered into a contract to sell the entire 96

acres from the estate for $299,000, inclusive of the five-acre tract, to another buyer. The

Woods became aware of the sale of the property and, on March 27, 2014, filed suit

against the Defendants for breach of contract, negligent or intentional infliction of

emotional distress, fraud, and unjust enrichment.1 On April 13, 2015, the District Court

denied the Defendants’ motion for summary judgment and, on July 25, 2016, entered

judgment in favor of the Woods, finding that Defendants Anderson, Stover and Hegeman

were wrongfully enriched and in breach of an enforceable contract. The court issued

judgment against Anderson, Stover and Hegeman, jointly and severally, for

compensatory damages, pre-judgment interest, and statutory costs. The Defendants filed

a timely notice of appeal with this Court. Additional facts will be provided as necessary

to address the issues raised.

                                STANDARD OF REVIEW

¶7     The construction and interpretation of a contract is a question of law that this

Court reviews for correctness. Johnston v. Centennial Log Homes & Furnishings, Inc.,

2013 MT 179, ¶ 25, 370 Mont. 529, 305 P.3d 781. We review de novo a district court’s

interpretation and application of a statute. Dick Irvin, Inc. v. State, 2013 MT 272, ¶ 18,

372 Mont. 58, 310 P.3d 524. In reviewing a district court’s conclusions of law, our


       1
         The Woods’ filed their original complaint on March 27, 2014, and an amended
complaint on June 30, 2014.
                                              4
standard of review is plenary and we must determine whether the court’s interpretation of

the law is correct. Sartori v. S & S Trucking, Inc., 2006 MT 164, ¶ 11, 332 Mont. 503,

139 P.3d 806.

                                       DISCUSSION

¶8    Issue One: Did the District Court err in concluding that the Woods had an
      enforceable contract to purchase real property?

¶9    The Defendants first appeal from the District Court’s conclusion that the Woods

had an enforceable contract to purchase the five-acre tract from the Sellmers. The court

concluded that the Woods had an enforceable contract because they partially and

substantially performed their part of the oral contract and were willing and able to

complete the transaction. We affirm.

¶10   Under §§ 28-2-903(1)(d), 70-20-101, and 30-11-111, MCA, an agreement for the

sale of real property is invalid under the statute of frauds unless the agreement, or some

note or memorandum of the agreement, is in writing and subscribed by the party to be

charged. We have held that the note or memorandum may consist of several writings,

and that it need not be in any particular form, or contain the entire contract. As long as

the writing or writings include all the material terms, even if such terms are stated

generally, the contract is valid. Olsen v. Johnston, 2013 MT 25, ¶ 20, 368 Mont. 347,

301 P.3d 791 (citing Johnson v. Ogle, 120 Mont. 176, 181-82, 181 P.2d 789, 791 (1947);

Hughes v. Melby, 135 Mont. 415, 421, 340 P.2d 511, 515 (1958); Kluver v. PPL Mont.,

LLC., 2012 MT 321, ¶ 38, 368 Mont. 101, 293 P.3d 817; Dineen v. Sullivan, 123 Mont.
195, 199, 213 P.2d 241, 243 (1949)). “The material terms of a contract for the sale of


                                            5
real property will include the parties, the subject matter, a reasonably certain description

of the property affected, the purchase price or the criteria for determining the purchase

price, and some indication of mutual assent.” Olsen, ¶ 21.

¶11    We review a district court’s findings of fact for clear error. Roland v. Davis, 2013
MT 148, ¶ 21, 370 Mont. 327, 302 P.3d 91. Clear error exists if substantial, credible

evidence fails to support the findings of fact, if the district court misapprehended the

evidence’s effect, or if we have a definite and firm conviction that the district court made

a mistake. Roland, ¶ 21. In this case, the District Court identified several writings which

established the existence of a valid, written contract between the Woods and the

Sellmers. The writings here include: 1) the unsigned Land Purchase Agreement; 2) the

land survey describing the property to be sold, paid for by the Woods; 3) the $15,000

check issued by Tina Wood to Bill Sellmer, who then endorsed and deposited the check;

and 4) the letter from Bill Sellmer to his tax preparer referencing the $15,000 he received

as partial payment for the “piece of ground” he sold. Each of these writings contain one

or more terms referencing the parties involved and the sale, description, and purchase

price of the property. Additionally, because Bill Sellmer deposited the check, told his

accountant that he had sold a portion of his property, allowed for the survey to be

completed on his property, and because the survey proposal, cashier’s check, and tax

preparer letter were each signed by either Bill Sellmer or the Woods, there exists

sufficient indicia of mutual assent in this case to find the existence of a written,

enforceable contract.



                                             6
¶12   Additionally, even in the absence of a written contract, we have “long recognized

the doctrine of part performance as an exception to the Statute of Frauds.” Morton v.

Lanier, 2002 MT 214, ¶ 20, 311 Mont. 301, 55 P.3d 380; see also §§ 70-20-102,

30-11-111, MCA. In Epletveit v. Solberg, 119 Mont. 45, 169 P.2d 722 (1946), we

explained this Court’s view of the exception:

      Where one party, to an oral contract has, in reliance thereon, so far
      performed his part of the agreement that it would be perpetrating a fraud
      upon him to allow the other party to repudiate the contract and to set up the
      statute of frauds in justification thereof, equity will regard the case as being
      removed from the operation of the statute and will enforce the contract by
      decreeing specific performance of it, or by granting other appropriate relief.

Epletveit, 119 Mont. at 57, 169 P.2d at 729. In the present case, the District Court

concluded that Woods sufficiently performed on the contract to their detriment and in

reliance on the contract. Tina Wood paid the Sellmers $15,000, which Bill Sellmer

acknowledged in his letter to his tax preparer as partial payment for a piece of land he

had sold.   The Woods also expended $3,474.32 to complete a land survey on the

Sellmers’ property. It is beyond real dispute that the Woods did these things to their

detriment and in reliance on the contract. To hold otherwise would be to allow the

Defendants to perpetrate a fraud on the Woods. Since the property was subsequently sold

to a bona fide purchaser, the court properly granted the Woods other appropriate,

equitable relief. As such, we conclude that the District Court properly determined that

the Woods had an enforceable contract to purchase the five-acre tract and suffered

compensatory damages in the amount of $18,474.32.




                                             7
¶13    Issue Two: Did the District Court err in entering a judgment against Anderson,
       Stover, and Hegeman, jointly and severally?

¶14    The Defendants also appeal the District Court’s judgment in favor of the Woods

and against Defendants Anderson, Stover, and Hegeman, jointly and severally. The

Defendants contend that the court erred in entering judgment against them because of the

period of limitations contained in §§ 72-3-803, -1011, and -1013, MCA.

¶15    Montana’s probate code contains limitations periods, also known as nonclaim

provisions, which govern the presentation of claims against a decedent's estate, an

estate’s personal representatives, and any subsequent distributees. Sections 72-3-803

(limitations on creditor’s claims), 72-3-1011 (limitations on actions against personal

representative), 72-3-1013, MCA (limitations on actions against distributees).

¶16    First, the District Court found that the Woods’ claim was not time barred by

§ 72-3-803, MCA. We agree, but also conclude that the court’s determination does not

end the inquiry in this case. Section 72-3-803, MCA, requires creditors to file claims

against an estate within a specified period of time or be forever barred from asserting

their claim. Under § 72-3-801, MCA, a personal representative is required to give notice,

either in writing or by publication, to the creditors of an estate. Unless a personal

representative has already given written notice by mail or another form of delivery, the

personal representative must publish a notice to creditors for three consecutive weeks “in

a newspaper of general circulation in the county announcing the personal representative’s

appointment and address and notifying creditors of the estate to present their claims

within 4 months after the date of the first publication of the notice or be forever barred.”


                                             8
Section 72-3-801(1), MCA. Section 72-3-803, MCA, further provides that all claims

arising at or after the death of a decedent, including those founded on contracts not based

on a contract with a personal representative, “are barred against the estate, the personal

representative, and the heirs and devisees of the decedent” unless the claim is presented

“within the later of 4 months after it arises” or “within 1 year after the decedent’s death.”

Section 72-3-803(1)(a), 2(a)-(b), MCA.

¶17    In Tulsa Prof’l Collection Servs., Inc. v. Pope, 485 U.S. 478, 108 S. Ct. 1340

(1988), the United States Supreme Court held that an unsecured creditor’s claim is an

intangible interest in property protected by the Due Process Clause of the Fourteenth

Amendment to the United States Constitution. Pope, 485 U.S. at 485, 108 S. Ct. at 1345.

As such, the Court held that notice by publication is insufficient to protect a creditor’s

property interest where the identity of a creditor is known or “reasonably ascertainable”:

instead, a creditor must be given “notice by mail or other means as certain to ensure

actual notice.” Pope, 485 U.S. at 491, 108 S. Ct. at 1348 (quoting Mennonite Bd. of

Missions v. Adams, 462 U.S. 791, 800, 103 S. Ct. 2706, 2712 (1983)).

¶18    Further, in Boyer v. Sparboe, 263 Mont. 289, 867 P.2d 1116 (1994), we held that

an estate cannot use § 72-3-803, MCA, to a bar creditor’s claim where the estate: 1) has

actual notice of a claim; and 2) through a representation, gives assurances to the claimant

that no creditor’s claim action is necessary to protect the claim. Boyer, 263 Mont. at 294,

867 P.2d at 1119-20. In Boyer, a property owner contacted a deceased store owner’s son

about the coins and precious metals he had been storing at the family’s gold and silver

store. Boyer, 263 Mont. at 290, 867 P.2d at 1117. The son, who was not a personal

                                             9
representative of the decedent’s estate, assured Boyer that the property was safe at the

store and, over the next two years, Boyer received further assurances to the same effect.

Boyer, 263 Mont. at 290-91, 867 P.2d at 1117-18. However, when Boyer attempted to

retrieve his property with a copy of the storage receipt, the store refused to return his

property and Boyer filed a complaint seeking recovery of his gold and silver. Boyer, 263
Mont. at 291, 867 P.2d at 1118.

¶19   The district court found that Boyer’s claim was barred because he failed to file a

creditor’s claim within the time limits contained in § 72-3-803, MCA. In reversing the

district court, we found the statutory bar inapplicable because the estate “had actual

knowledge of Boyer's claim” and because, “based upon the family’s representations,

Boyer assumed his claim was intact and that no creditor’s claim needed to be filed.”

Boyer, 263 Mont. at 294, 867 P.2d at 1119 (emphasis added). Accordingly, we held that

the estate was estopped from raising the nonclaim statute to bar Boyer’s claim:

      We wish to emphasize that the rationale behind the statutory requirement
      that a creditor’s claim be filed is sound and should not be easily dispensed
      with. However, under very limited circumstances, as in this case, where an
      estate has actual notice of a claim and makes representations to the claimant
      which lead the claimant to believe that it is not necessary to protect his
      claim by filing a creditor's claim under §§ 72-3-801 et seq., MCA, the
      estate will not be able to use the failure to file a creditor’s claim as a
      defense to bar the claim.

Boyer, 263 Mont. at 294, 867 P.2d at 1119-20.

¶20   In this case, the Defendants ask us to ignore the holdings announced in Pope and

Boyer. We decline to do so. As required by Pope, the Woods were entitled to receive

actual notice to present their claims because they were known creditors of the estate, as


                                           10
demonstrated by the Leisz letter asking for further verification of the contract and

copying the personal representatives of the estate, Anderson and Stover. Additionally,

and contrary to the Defendants’ assertion, while the Leisz letter was sufficient to prove

that the Defendants had knowledge of the Woods’ property interest in the five-acre tract,

the letter was insufficient to give actual notice to the Woods under § 72-3-801, MCA,

because it did not notify them to present their claim within the statutory time period or be

forever barred. Furthermore, because Hegeman, a family member of the decedent and an

heir of the estate, made a representation to the Woods similar to the assurance made in

Boyer, which led the Woods to believe that it was unnecessary for them to file a

creditor’s claim, our case law further precludes the estate from using the nonclaim statute

as a defense to bar the claim. Thus, the District Court did not err in its conclusion that

the Defendants could not use the limitation provided in § 72-3-803(2)(b), MCA, to bar

the Woods’ claim.

¶21    However, the court’s determination under § 72-3-803, MCA, does not end our

inquiry here because the statutory provision only applies to claims against a decedent’s

estate. The Commissioner’s Comments accompanying the Uniform Probate Code2 state

that “a claimant whose claim has not been barred may have alternative remedies when an

estate has been distributed subject to his claim.” Unif. Probate Code § 3-1005 cmt.

(2010). In this case, the estate had been closed and a deed of distribution had been filed

prior to the filing of the Woods’ complaint. See Mathey v. Mathey, 109 Mont. 467, 473,

       2
        This Court often relies on the Commissioners’ Comments accompanying the Uniform
Probate Code when interpreting Montana statutes based on that code. See In re Estate of
Lettengarver, 249 Mont. 92, 99, 813 P.2d 468, 473 (1991).
                                            11
98 P.2d 373, 376 (1939) (“After distribution to the heirs or devisees, the estate ceases to

exist.”). Because the Woods did not petition the District Court to reopen the estate for

consideration of their claims under Title 72, chapter 3, part 8, MCA, the Woods’

alternative remedies in this case are provided in §§ 72-3-1011 and -1013, MCA, and

subject to the period of limitations contained therein.

¶22    For instance, once an estate has been closed through the filing of a closing

statement, a creditor may maintain a claim against a personal representative under

§ 72-3-1011, MCA, which states:

       Unless previously barred by adjudication and except as provided in the
       closing statement, the rights of successors and of creditors whose claims
       have not otherwise been barred against the personal representative for
       breach of fiduciary duty are barred unless a proceeding to assert the same is
       commenced within 6 months after the filing of the closing statement. The
       rights thus barred do not include rights to recover from a personal
       representative for fraud, misrepresentation, or inadequate disclosure related
       to the settlement of the decedent’s estate.

Additionally, after an estate has been closed and its estate properties distributed,

§ 72-3-1012, MCA, states that the distributees take subject to undischarged, unbarred

claims. Such claims are subject to the period of limitations provisions of § 72-3-1013,

MCA, which states in pertinent part:

              (1) Unless . . . otherwise barred, the claim of any claimant to recover
       from a distributee who is liable to pay the claim . . . is forever barred at the
       later of 3 years after the decedent’s death or 1 year after the time of
       distribution thereof.

              (2) This section does not bar an action to recover property or value
       received as the result of fraud.




                                             12
Section 72-3-1013, MCA (emphasis added). Thus, this provision “describes an ultimate

time limit for recovery by creditors . . . .of a decedent from distributees.” Unif. Probate

Code § 3-1006 cmt. (2010).         In sum, while we agree with the District Court’s

determination the Woods’ claim is not “otherwise barred” under § 72-3-803, MCA, we

must now determine if their action can proceed under §§ 72-3-1011 and -1013, MCA,

because the estate in this case has been closed and distributed.

¶23    Montana’s probate code provides an overriding fraud provision, which enables a

person injured by fraud to “obtain appropriate relief, including restitution against the

perpetrator of the fraud or any person benefiting from the fraud, whether innocent or not,

other than a bona fide purchaser for value and without notice.” Section 72-1-111(1),

MCA. Under this section, where a person institutes “an action to recover property or

value received as the result of [a distributee’s] fraud,” the person must commence

proceedings “within 2 years after the discovery of the fraud.” Sections 72-1-111(2),

72-3-1013(2), MCA.

¶24    There are two kinds of fraud recognized in Montana:              actual fraud and

constructive fraud. Section 28-2-404, MCA. While we agree with the District Court’s

finding that the facts in this case do not support a finding of actual fraud, we conclude

that the court’s findings support the Woods’ constructive fraud claim against the

Defendants in this case. Under § 28-2-406, MCA, constructive fraud is defined as:

              (1) any breach of duty that, without an actually fraudulent intent,
       gains an advantage to the person in fault or anyone claiming under the
       person in fault by misleading another person to that person’s prejudice or to
       the prejudice of anyone claiming under that person; or


                                             13
              (2) any act or omission that the law especially declares to be
       fraudulent, without respect to actual fraud.

¶25    The presence of a legal duty is an essential element of a claim for constructive

fraud. Mattingly v. First Bank, 285 Mont. 209, 218, 947 P.2d 66, 71 (1997). Whether a

legal duty exists is a question of law for the court’s determination. H-D Irrigating, Inc. v.

Kimble Props., Inc., 2000 MT 212, ¶ 25, 301 Mont. 34, 8 P.3d 95. “Although the legal

duty which often exists in constructive fraud cases is a fiduciary one, this Court has

previously held that Montana’s constructive fraud statute ‘does not require that the

plaintiff demonstrate a fiduciary relationship, [but] merely requires the establishment of a

duty.’” H-D Irrigating, ¶ 25 (quoting Mattingly, 285 Mont. at 219, 947 P.2d at 72).

Under certain “special circumstances,” constructive fraud “may exist where one party has

acted to mislead the other in some way.” H-D Irrigating, ¶ 25. For instance, “Where a

party, by his words or conduct creates a false impression concerning serious impairments

or other important matters and subsequently fails to disclose relevant factors, constructive

fraud may be found.” Drilcon, Inc. v. Roil Energy Corp., 230 Mont. 166, 171, 749 P.2d
1058, 1061 (1988).

¶26    The Defendants argue that the Woods filed an untimely complaint under

§§ 72-3-1011 and -1013(1), MCA, because it was filed more than: 1) six months after

the filing of the closing statement; 2) three years after Stella Sellmer’s death; and 3) one

year after the final deed of distribution.        The District Court rejected the Woods’

constructive fraud claim after finding no evidence of false statements “that induced the

Woods to do anything, or refrain from doing anything, regarding the formation or


                                             14
performance of the contract.”       But the court also found the Hegeman e-mail an

“arguabl[e]” exception, though it “merely caused [the] Woods to delay legal advice or

initiat[e] legal action for a period of time.” Given this finding, we conclude that the court

did not err in concluding that the Woods were not time barred from making their claim in

this case.

¶27    As a preliminary matter, we first address the Defendants’ contention that the

Woods filed an untimely complaint under § 72-3-1011, MCA. First, we agree with the

District Court’s finding that Defendants Anderson and Stover, as personal

representatives, did not engage in fraudulent conduct in this case because the record does

not demonstrate that Anderson or Stover misled the Woods to their detriment.

Additionally, while § 72-3-1011, MCA, provides that a personal representative cannot

invoke the six-month limitations period to bar a claim if the representative has made a

misrepresentation or an inadequate disclosure, the Woods’ complaint did not allege such

conduct. Moreover, the Woods’ complaint did not allege a breach of fiduciary duty on

the part of Anderson and Stover and, even if they could maintain such an action,3 they

were time barred by the six-month limitation period contained therein.             Thus, we

conclude that the Woods could not maintain an action against Anderson and Stover, in

their capacity as personal representatives, under § 72-3-1011, MCA.




       3
         We note that “a personal representative of a decedent’s estate does not owe fiduciary
duties to a person having claims against the estate until the claim has been allowed.” Unif.
Probate Code § 3-703(b) cmt. (2010). Also, § 72-3-801(3), MCA, specifically states that a
“personal representative is not liable to any creditor or to any successor of the decedent for
giving or failing to give notice under this section.”
                                             15
¶28    As noted above, the District Court found that Hegeman’s representations caused

the Woods to delay legal advice or legal action on their claim.                 While the court

downplayed this effect of Hegeman’s representations,4 we conclude that her misleading

statements constitute a special circumstance which supports a finding of constructive

fraud. Although no fiduciary relationship existed between the Woods and Hegeman,

Hegeman, through her own representations, created a legal duty to disclose facts relevant

to the closing of the estate and subsequent sale of the five-acre tract when she promised

to protect the Woods’ interest in the property. Specifically, Hegeman, Kent Wood’s

mother, made assurances to her son and daughter-in-law that she would personally see to

it that no action would be taken to allow for the transfer of the five-acre tract until their

interest in the property was first addressed. However, as the District Court found, at

some point Hegeman “changed her mind” and acquiesced to the estate’s plan to deny the

Woods’ claim of interest in the contract and the property, but failed to disclose her

change in position to the Woods. In failing to tell the Woods that she had instead agreed

to advance her own interest in the property over that of her son and daughter-in-law,

Hegeman acted in direct contravention of her earlier promise to protect the Woods’

interest over her own. Even if she lacked fraudulent intent, Hegeman’s action and

subsequent omission constituted constructive fraud because Hegeman and the other




       4
         We note that in moderating the effect of Hegeman’s representation, the District Court
referenced its conclusion that the Woods could maintain a claim under § 72-3-803, MCA.
However, as we explain above, the Woods could no longer maintain an action under this statute
because, in this case, the estate had been closed and distributed and the Woods did not petition to
reopen the estate in order to bring their creditor’s claim.
                                                16
distributees gained an advantage by misleading the Woods to their prejudice. Section 28-

2-406(1), MCA.

¶29    Because the Woods filed their complaint within two years of discovering the

fraud, which began when they became of aware of the land sale contract between the

Defendants and a bona fide purchaser for value, the commenced action fell within the

limitations period contained in § 72-1-111(2), MCA. While the District Court did not

explicitly identify the fraudulent conduct in this case, its findings and conclusion support

such a finding.    As such, we affirm the District Court’s order insofar as it entered

judgment in favor of the Woods and against Defendants Hegeman, Anderson, and Stover

for actual damages. Dewey v. Stringer, 2014 MT 136, ¶ 16, 375 Mont. 176, 325 P.3d
1236 (stating that “[w]e will not reverse a district court when it reaches the right result,

even if it reached that result for the wrong reason”). However, we must also remand for

an entry of judgment against Defendants Melnrick and Marich because, under

§ 72-3-1012, MCA, they have been joined in this proceeding and the statute requires

them to also bear the cost of the claim. Section 72-3-1012(2), MCA (“As between

distributees, each shall bear the cost of satisfaction of unbarred claims as if the claim had

been satisfied in the course of administration.”).

¶30    Based on the foregoing, we conclude that the District Court did not err in entering

judgment in favor of the Woods and against Defendants Hegeman, Anderson, and Stover.

At the same time, we must remand this case for an entry of judgment against all the

distributees of the estate in accordance with § 72-3-1012(2), MCA.



                                             17
                                    CONCLUSION

¶31   For the foregoing reasons, we affirm in part and reverse in part, and remand for an

entry of judgment consistent with this Opinion.


                                                  /S/ MICHAEL E WHEAT


We Concur:

/S/ DIRK M. SANDEFUR
/S/ BETH BAKER
/S/ LAURIE McKINNON
/S/ JAMES JEREMIAH SHEA




                                           18